



COURT OF APPEAL FOR ONTARIO

CITATION: Meridian Credit Union Limited v. Baig, 2016 ONCA
    265

DATE: 20160411

DOCKET: C59249

Strathy C.J.O., LaForme and Huscroft JJ.A.

BETWEEN

Meridian Credit Union Limited

Plaintiff (Respondent)

and

Ahmed Baig

Defendant (Appellant)

Milton A. Davis and John
    Adair, for the appellant

J. Anthony Caldwell, for the
    respondent

Clifford Lax, Q.C., James Renihan
    and Linda Galessiere, for the interveners Miller Thomson LLP and Peter Kiborn

Heard: In writing

On appeal from the order of Justice Frederick
    L. Myers

of the Superior Court of Justice, dated August 15, 2014, with
    reasons reported at 2014 ONSC 4717
.

COSTS ENDORSEMENT

[1]

Having considered the parties submissions as to costs, and in
    accordance with their agreement, we order: (1) the appellant shall pay the
    respondents costs, fixed at $12,500 plus HST, within thirty days; (2) the
    interveners shall pay the respondents costs, fixed at $7,000 plus HST, within
    30 days.

[2]

We do not give effect to the appellants request that the interveners
    pay his costs of the appeal. We agree with the interveners submission that the
    two appeals were distinct and that the claim for costs is more appropriately
    made in the pending proceedings between the appellant and the interveners.

G.R. Strathy C.J.O.

H.S. LaForme J.A.

"Grant Huscroft J.A."


